

EXHIBIT 10.3






PLEDGE AGREEMENT
This Pledge Agreement, dated as of October 31, 2016 (this "Agreement"), between
FuelCell Energy FINANCE, LLC, a Connecticut limited liability company (the
"Pledgor"), and pnc energy capital llc, a Delaware limited liability company, as
pledgee (the "Pledgee").
WITNESSETH:
WHEREAS, reference is made to that certain Master Guaranty Agreement, dated as
of December 11, 2015 (as amended, supplemented, restated or otherwise modified
and in effect from time to time, the "Guaranty") by FuelCell Energy Inc.
("Guarantor"), in favor of the Pledgee;
WHEREAS, pursuant to the Guaranty, the Guarantor guarantees the payment and
performance of the “Obligations" (as hereinafter defined), which include
Obligations of the “Obligors” (as defined in the Guaranty), including those of
Groton Fuel Cell 1, LLC, a Delaware limited liability company (the "Lessee"),
under that certain Lease Agreement dated as of October 31, 2016 (as amended,
supplemented, restated or otherwise modified and in effect from time to time,
the "Lease Agreement") between the Pledgee, as lessor, and the Lessee, as
lessee;
WHEREAS, reference is made to the Limited Liability Company Operating Agreement
of the Lessee, dated as of November 25, 2015, as amended by the First Amendment
to Limited Liability Company Operating Agreement of the Lessee, dated as of
October 31, 2016, each by the Pledgor (together, the “Limited Liability Company
Agreement”);
WHEREAS, the Pledgor owns 100% of the outstanding equity interests in the
Lessee;
WHEREAS, the Pledgor expects to receive substantial financial benefit from the
transactions contemplated by the Lease Agreement; and
WHEREAS, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Pledgor has agreed to grant a security
interest in the Pledged Collateral (as hereinafter defined) to the Pledgee as
security for the Secured Obligations (as hereinafter defined).
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt of which is acknowledged, the
parties hereto agree as follows:
SECTION 1.     DEFINITIONS AND RULES OF CONSTRUCTION.


Section 1.1    Certain Uniform Commercial Code Terms. As used herein, the terms
"Accounts", "Investment Property", and "Proceeds" shall have the respective
meanings set forth for them in Article 9 of the UCC.


Section 1.2    Additional Definitions. The following terms when used in this
Agreement shall have the following meanings:


"Liens" shall mean all liens, encumbrances and claims of any kind or description
other than Permitted Liens.




--------------------------------------------------------------------------------





"Obligations" shall have the meaning set forth in the Guaranty.
"Pledged Collateral" shall have the meaning set forth in Section 2(a) hereof.
"Secured Obligations" shall have the meaning set forth in Section 2(b) hereof.
"UCC" shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.
Section 1.3    Other Capitalized Terms. The capitalized terms used in this
Agreement (including the preamble and recitals hereto) and not otherwise defined
herein shall have the respective meanings specified in the Lease Agreement, and
the rules of construction in the Lease Agreement shall apply hereto.


SECTION 2.    PLEDGED COLLATERAL.


(a)    The Pledgor hereby grants to the Pledgee a security interest (which the
parties intend to be a first priority security interest) in and continuing Lien
on and pledges and collaterally assigns to the Pledgee, all of the Pledgor’s
right, title and interest in, to and under the following property, in each case
whether tangible or intangible, wherever located, and whether now owned by the
Pledgor or hereafter acquired and whether now existing or hereafter coming into
existence (all of the property described in this Section 2(a) being collectively
referred to herein as "Pledged Collateral"):


(i)All membership interests and other equity interests in the Lessee (whether
denominated as an interest in capital, profits, voting or other attributes,
including rights to receive distributions, and all certificates representing
such equity and/or membership interests), whether now owned or hereinafter
acquired by the Pledgor;


(ii)all indebtedness of the Lessee owed to the Pledgor;


(iii)all other rights and privileges of the Pledgor with respect to the
membership interests and other equity interests in the Lessee;


(iv)all rights of the Pledgor to terminate, amend, supplement, modify, or
cancel, the governing documents of the Lessee, including the Limited Liability
Company Agreement, to take all actions thereunder and to compel performance and
otherwise exercise all remedies thereunder; and


(v)all proceeds of and from any and all of the foregoing, including all
dividends, distributions, profits, income allocations returns on or of capital,
instruments and other property from time to time received, receivable, or
otherwise distributed in respect of or in exchange for any or all of the
foregoing (whether in cash or in kind);


provided that it is understood and agreed that the Pledged Collateral does not
include (1) distributions by the Lessee to the Pledgor from the proceeds of the
payment of the purchase price for the Equipment purchased by the Lessor from the
Lessee pursuant to the Purchase Agreement and any Bill of Sale, or (2)
distributions or other payments on account of the Pledgor’s interests in the
Lessee made in compliance with Section 12(f) of the Lease Agreement.
(b)    The security interest and Lien granted pursuant to Section 2(a) hereof
secures, and the Pledged Collateral is collateral security for, the prompt and
complete payment and performance in full when due (whether at stated maturity,
by acceleration or otherwise (including the payment of amounts that would


2

--------------------------------------------------------------------------------





become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a) (and any successor provision thereof))
of all payment and performance obligations of the Pledgor to the Pledgee
hereunder and of all Obligations of the Guarantor under the Guaranty, together
with, in each case, interest thereon and expenses related thereto, including any
interest or expenses accruing or arising after the commencement of any case with
respect to the Pledgor or the Lessee under the Bankruptcy Code or any other
bankruptcy or insolvency law (whether or not such interest or expenses are
allowed or allowable as a claim in whole or in part in such case) (collectively,
the "Secured Obligations").


SECTION 3.    REPRESENTATIONS AND WARRANTIES. The Pledgor represents and
warrants to the Pledgee as follows:


Section 3.1    Organizational Matters; Enforceability, Etc.


(a)The Pledgor is a limited liability company duly formed, validly existing and
in good standing under the laws of Connecticut, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so could not reasonably be expected to result in a material
adverse effect, is qualified to do business in, and is in good standing in,
every jurisdiction where that qualification is required. The execution, delivery
and performance of this Agreement by the Pledgor and the grant of the security
interests pursuant hereto (i) are within its powers and have been duly
authorized by all necessary limited liability company or other action, (ii) do
not require any governmental approval except those that have been obtained or
made and are in full force and effect or are not required on or prior to the
execution of the Lease Agreement, (iii) will not violate any Applicable Laws or
its organizational documents, (iv) will not violate or result in a default under
any indenture, agreement or other instrument binding upon it or any of its
assets or give rise to a right under any such indenture, agreement or other
instrument to require any payment to be made by it, and (v) except for the lien
conveyed to the Pledgee hereunder, will not result in the creation or imposition
of any Lien on any of its assets.


(b)This Agreement has been duly executed and delivered by the Pledgor and
constitutes a legal, valid and binding agreement, enforceable against the
Pledgor in accordance with its terms, except to the extent that the enforcement
of remedies herein provided may be limited under applicable bankruptcy and
insolvency and similar laws, public policy and equitable principles (regardless
of whether enforcement is considered in a proceeding in equity or at law).


Section 3.2    Owner; No Liens. The Pledgor is the sole beneficial owner of the
Pledged Collateral and no Lien exists upon the Pledged Collateral (and no right
or option to acquire the same exists in favor of any other person) other than
the security interest created or provided for herein.


Section 3.3    Security Interests. The security interests granted to the Pledgee
pursuant to this Agreement in the Pledged Collateral (a) upon filing of
financing statements listed on Annex 1 hereto naming Pledgor as "debtor" and
Pledgee as "secured party", constitute as to personal property included in the
Pledged Collateral and, with respect to subsequently acquired personal property
included in the Pledged Collateral, subject to the terms of this Agreement, will
constitute, a perfected security interest under the UCC to the extent a security
interest can be perfected by filing such financing statements, and (b) are, and,
with respect to such subsequently acquired personal property, subject to the
terms of this Agreement, will be, as to the Pledged Collateral perfected under
the UCC as aforesaid, superior and prior to the rights of all third persons now
existing or hereafter arising under the UCC. Except to the extent possession of
portions of such Pledged Collateral is required for perfection, all such action
as is necessary has been or will be taken to establish and perfect the Pledgee’s
rights in and to such Pledged Collateral, in accordance with the terms of this
Agreement, to the extent the Pledgee’s security interest can be perfected by
filing, including any recording, filing,


3

--------------------------------------------------------------------------------





registration, giving of notice or other similar action. No filing, recordation,
re-filing or re-recording other than those listed on Annex 1 hereto (as the same
may be supplemented from time to time) is necessary to perfect and maintain the
perfection of the Liens created by this Agreement on the Pledged Collateral, to
the extent the Pledgee’s security interest can be perfected by filing (except to
the extent that such filings or recordings are, by their nature, filings or
recordings to be made at a later date). The Pledgor will properly deliver or
cause to be delivered on the date hereof to the Pledgee, in accordance with the
terms of this Agreement, certificates representing 100% of the membership
interests in the Lessee duly endorsed to the Pledgee or in blank.


Section 3.4    No Litigation. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to its
knowledge, threatened against or affecting the Pledgor or the Pledged Collateral
which individually or in the aggregate would, if determined adversely to the
Pledgor, have a material adverse effect.


Section 3.5    No Other Assignment. Other than assignments that have been
terminated or completed, the Pledgor has not previously assigned any of its
rights in, to or under all or any portion of the Pledged Collateral.


Section 3.6    No Other Operative Documents. Neither the Pledgor nor, to the
Pledgor’s knowledge, any other person has executed any financing statement,
security agreement or other similar instrument in effect covering all or any
part of the Pledged Collateral on file in any recording office, except such as
may have been filed pursuant to this Agreement.


Section 3.7    Taxes. The Pledgor has timely filed all federal, state and local
tax returns that it is required to file, has paid all taxes it is required to
pay to the extent due (other than those taxes that it is contesting or intends
to contest in good faith and by appropriate proceedings, with adequate reserves
established for such taxes) and, to the extent such taxes are not due, has
established reserves that are adequate for the payment thereof to the extent
required by GAAP. The Pledgor knows of no proposed tax assessment against it
which could reasonably be expected to have a material adverse effect (other than
as is being contested by the Pledgor in good faith and by appropriate
proceedings and for which reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP have been made or provided therefor). 
 
Section 3.8    No Other Membership Interests.  As of the date hereof, no
membership interests in the Lessee or certificates representing the same are in
effect except for the Pledged Collateral referenced in Section 2(a)(i) hereof.
 Any certificates representing membership interests in the Lessee that are not
part of the Pledged Collateral have been cancelled and copies of such cancelled
certificates have been delivered to the Pledgee.


SECTION 4.    FURTHER ASSURANCES; REMEDIES. In furtherance of the grant of the
security interest pursuant to Section 2 hereof, the Pledgor hereby agrees with
the Pledgee as follows:


Section 4.1    Delivery and Other Perfection. The Pledgor shall promptly from
time to time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
agreements or consents or other papers as may be necessary in the reasonable
judgment of the Pledgee to create, preserve, perfect, maintain the perfection of
or validate the security interest granted pursuant hereto or to enable the
Pledgee to exercise and enforce its rights hereunder with respect to such
security interest, and without limiting the foregoing, shall:




4

--------------------------------------------------------------------------------





(a)    on or prior to the execution of the Lease Agreement, and with respect to
any membership interest constituting Pledged Collateral acquired by the Pledgor
after the date hereof, promptly (i) deliver to the Pledgee the certificates or
instruments representing or evidencing the same, duly endorsed in blank or
accompanied by such instruments of assignment and transfer in such form and
substance as the Pledgee may reasonably request, all of which thereafter shall
be held by the Pledgee, pursuant to the terms of this Agreement, as part of the
Pledged Collateral and (ii) take such other action as the Pledgee may reasonably
deem necessary or appropriate to duly record or otherwise perfect the security
interest created hereunder in such Pledged Collateral;


(b)    keep full and accurate books and records relating to the Pledged
Collateral; and


(c)    permit representatives of the Pledgee, upon reasonable notice, at any
time during normal business hours to inspect and make abstracts from its books
and records pertaining to the Pledged Collateral, and permit representatives of
the Pledgee, upon reasonable notice, at reasonable times during the Pledgor’s
usual business hours, to audit, examine and make copies of the books of account
and other records of the Pledgor and to discuss the financial condition and
business of the Pledgor with the Pledgor’s authorized representatives, in each
case, solely with respect to the Pledged Collateral.


Section 4.2    Other Financing Statements or Control. The Pledgor shall not
(a) file or suffer to be on file, or authorize or permit to be filed or to be on
file, in any jurisdiction, any financing statement or like instrument with
respect to any of the Pledged Collateral in which the Pledgee is not named as
the sole secured party, or (b) cause or permit any person other than the Pledgee
to have "control" (as defined in Section 9-106 of the UCC) of any Investment
Property constituting part of the Pledged Collateral.


Section 4.3    Preservation of Rights. The Pledgee shall not be required to take
steps necessary to preserve any rights against prior parties to any of the
Pledged Collateral.


Section 4.4    Special Provisions Relating to Pledged Collateral.


(a)    Percentage Pledged. The Pledgor will cause its equity interest in the
Lessee to constitute at all times 100% of the total number of membership and
other ownership interests of the Lessee then outstanding.


(b)    Certain Rights of the Pledgor. So long as no Default under Section 20 of
the Lease Agreement shall have occurred and be continuing, (i) the Pledgor shall
have the right to exercise all voting, control, management, consensual and other
powers of ownership pertaining to the Pledged Collateral for all purposes not in
breach of and consistent with the terms of this Agreement, the Lease Agreement
and each other Lease Document; provided that the Pledgor agrees that it will not
vote the Pledged Collateral in any manner that is in breach of the terms of this
Agreement or any such document, and (ii) subject to the limitations set forth in
the Lease Agreement and each other Lease Document, the Pledgor shall be entitled
to receive and retain any and all distributions paid to it attributable to the
Pledged Collateral. The Pledgee shall execute and deliver to the Pledgor or
cause to be executed and delivered to the Pledgor all such proxies, powers of
attorney, dividend and other orders, and all such instruments, without recourse,
as the Pledgor may reasonably request for the purpose of enabling the Pledgor to
exercise the rights and powers that it is entitled to exercise pursuant to this
Section 4.4.


(c)    Liens, Etc. The Pledgor (i) does and will at all times hold the Pledged
Collateral free and clear of all Liens other than Permitted Liens and (ii) will
defend its title or interest in and to the Pledged


5

--------------------------------------------------------------------------------





Collateral against any and all Liens, however arising, of all persons
whomsoever, except the Pledgee’s Liens and other Permitted Liens.


(d)    Transferability. Except for restrictions and limitations imposed by
securities laws generally, the Limited Liability Company Agreement, the Lease
Agreement and each other Lease Document, the Pledged Collateral pledged
hereunder is and will be freely transferable and assignable.


(e)    No Options, Etc. No portion of such Pledged Collateral is or will be
subject to any option, right of first refusal, members’ or other equity interest
holders’ agreement or contractual restriction of any nature which might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition of the Pledged Collateral pursuant
hereto after the occurrence of a Default under Section 20 of the Lease Agreement
or the exercise by the Pledgee of its rights and remedies hereunder.


(f)    No Changes to Limited Liability Company Agreement. Except for changes or
modifications of a de minimis nature, the Pledgor will not approve nor allow any
change or modification to the Limited Liability Company Agreement.


(g)    Maintenance of Existence. Pledgor will, and will cause the Lessee to, at
all times, (i) preserve and keep in full force and effect, and not dissolve, its
existence and all rights and governmental authorization, qualifications,
franchises, licenses and permits material to its business and to conduct its
business in each jurisdiction in which its business is conducted and (ii)
continue to engage in business of the same general types as now conducted by
them.


(h)    No Transfer; Additional Shares. The Pledgor will maintain its ownership
of all of the membership interests of the Lessee and will not vote to permit,
consent to, or authorize the Lessee to (i) issue any other membership interest
or other ownership or equity interest in the Lessee, except to the extent part
of the Pledged Collateral pursuant to Section 2 hereof or any warrants, options
on or similar rights to acquire any other membership or other ownership or
equity interest in the Lessee, (ii) cancel any of the Pledged Collateral,
(iii) issue any other class or series of membership or ownership or equity
interest in the Lessee or (iv) transfer, sell or otherwise dispose of or grant
any option with respect to the Pledged Collateral or permit any holder of any
Pledged Collateral (other than the Pledgor) to become a Member (as defined in
the Limited Liability Company Agreement). Any attempt to take any action in
violation of this Section 4.4 shall be null and void ab initio.


Section 4.5    Private Sale. The Pledgee shall incur no liability as a result of
the sale of the Pledged Collateral, or any part thereof, at any private sale
pursuant to Section 4.6 hereof conducted in a commercially reasonable manner.
The Pledgor hereby waives any claims against the Pledgee arising by reason of
the fact that the price at which the Pledged Collateral may have been sold at
such a private sale was less than the price that might have been obtained at a
public sale or was less than the aggregate amount of the Secured Obligations,
even if the Pledgee accepts the first reasonable offer received and does not
offer the Pledged Collateral to more than one offeree.


Section 4.6    Remedies. (a) Rights and Remedies Generally upon Event of
Default. Upon the occurrence and during the continuance of a Default under
Section 20 of the Lease Agreement, (i) all rights of the Pledgor to exercise the
voting and consensual rights and powers of the ownership pertaining to the
Pledged Collateral and the right to receive the distributions and other amounts
receivable which it is authorized to receive and retain pursuant to Section
4.4(b) hereof, shall cease and all such rights shall thereupon become vested in
the Pledgee which shall have the sole and exclusive right and authority to
exercise such voting and consensual rights and powers and (ii) upon notice to
the Pledgor, the Pledgee may exercise all of the other


6

--------------------------------------------------------------------------------





rights and remedies with respect to the Pledged Collateral of a secured party
under the UCC (whether or not the UCC is in effect in the jurisdiction where the
rights and remedies are asserted) and such additional rights and remedies to
which a secured party is entitled under the laws in effect in any jurisdiction
where any rights and remedies hereunder may be asserted, including the right, to
the fullest extent permitted by Applicable Laws, to exercise all voting,
consensual and other powers of ownership pertaining to the Pledged Collateral as
if the Pledgee were the sole and absolute owner thereof (and the Pledgor agrees
to take all such action as may be appropriate to give effect to such right), and
(iii) without limiting the foregoing:


(1)the Pledgee in its discretion may, in its name or in the name of the Pledgor
or otherwise, demand, sue for, collect or receive any money or other property at
any time payable or receivable on account of or in exchange for any of the
Pledged Collateral, but shall be under no obligation to do so;


(2)the Pledgee may make any reasonable compromise or settlement it deems
desirable with respect to any of the Pledged Collateral and may extend the time
of payment, arrange for payment in installments, or otherwise modify the terms
of, any of the Pledged Collateral;


(3)the Pledgee may require the Pledgor to assemble the Pledged Collateral at
such place or places, reasonably convenient to the Pledgee and the Pledgor, as
the Pledgee may direct;


(4)the Pledgee may sell, lease, assign or otherwise dispose of all or any part
of the Pledged Collateral, at such place or places as the Pledgee deems best,
and for cash or for credit or for future delivery (without thereby assuming any
credit risk), at public or private sale, without demand of performance or notice
of intention to effect any such disposition or of the time or place thereof
(except for notice to the Pledgor of such disposition and the time and place
thereof and for such notice as is required by applicable statute and cannot be
waived), and the Pledgee or anyone else may be the purchaser, lessee, assignee
or recipient of any or all of the Pledged Collateral so disposed of at any
public sale (or, to the extent permitted by Applicable Laws, at any private
sale) and thereafter hold the same absolutely, free from any claim or right of
whatsoever kind, including any right or equity of redemption (statutory or
otherwise), of the Pledgor, any such demand, notice and right or equity being
hereby expressly waived and released to the extent permitted by Applicable Laws.
The Pledgee may, by providing prior written notice to the Pledgor, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the sale may be so adjourned;


(5)amend, terminate, supplement or modify the Limited Liability Company
Agreement;


(6)perform any obligation of the Pledgor hereunder, make payments, purchase,
contest or compromise any encumbrance, charge or lien, pay taxes and expenses
and insure, process and preserve the Pledged Collateral without, however, any
obligations to do so;


(7)incur expenses, including reasonable attorneys’ fees, reasonable consultants’
fees, and other costs appropriate to the exercise of any right or power under
this Agreement;


(8)take any other action which the Pledgee deems necessary or desirable to
protect or realize upon its security interest in the Pledged Collateral or any
part thereof, and the Pledgor hereby irrevocably appoints the Pledgee as the
Pledgor’s attorney-in-fact to take any such action, including the execution and
delivery of any and all documents or instruments related to the Pledged
Collateral or any part thereof in the Pledgor’s name, and said appointment shall
create in the Pledgee a power coupled with an interest which shall be
irrevocable; and


(9)appoint another person (who may be an employee, officer or other
representative of the Pledgee) to do any of the foregoing, or take any other
action permitted hereunder, on behalf of the Pledgee.


The Proceeds of each collection, sale or other disposition under this Section
4.6 shall be applied in accordance with Section 4.8 hereof.
(b)    Certain Securities Act Limitations. The Pledgor recognizes that, by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and applicable state securities laws, the Pledgee may be compelled,
with respect to any sale of all or any part of the Pledged Collateral, to limit
purchasers to those who will agree, among other things, to acquire the Pledged
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. The Pledgor acknowledges that any such private
sales may be at prices and on terms less favorable to the Pledgee than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such private sale shall be deemed to have
been made in a commercially reasonable manner and that the Pledgee shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Pledged Collateral for the period of time necessary to permit the issuer thereof
to register it for public sale.


(c)Notice. The Pledgor agrees that to the extent the Pledgee is required by
Applicable Laws or this Agreement to give reasonable prior notice of any sale or
other disposition of any Pledged Collateral, ten (10) business days’ notice
shall be deemed to constitute reasonable prior notice.


Section 4.7    Locations; Names, Etc. Without at least ten (10) business day's
advance written notice to the Pledgee, the Pledgor shall not (a) change its
location (as defined in Section 9-307 of the UCC) or (b) change its name, and
shall, at its expense, execute and deliver such instruments and documents as may
be required to maintain the security interest in the Pledged Collateral
hereunder.


Section 4.8    Application of Proceeds. Except as otherwise herein expressly
provided and except as provided below in this Section 4.8, the Proceeds of any
collection, sale or other realization of all or any part of the Pledged
Collateral pursuant hereto, and any other cash at the time held by the Pledgee
under this Section 4, shall be applied by the Pledgee as follows:


First, to the payment of the reasonable, documented, out-of-pocket costs and
expenses of such collection, sale or other realization, including reasonable,
documented, out-of-pocket costs and out-of-pocket expenses of the Pledgee and
the reasonable, documented, fees and out-of-pocket expenses of its agents and
counsel, and all reasonable, documented, out-of-pocket expenses incurred and
advances made by the Pledgee in connection therewith;
Second, to the payment and performance in full of the Secured Obligations in
such order as the Pledgee shall in its sole discretion determine; and
Third, to the Pledgor (or as the Pledgor may otherwise direct).
Section 4.9    Perfection as of the Execution of the Lease Agreement. The
Pledgor authorizes the Pledgee to file UCC financing statements describing the
Pledged Collateral, including statements in compliance with Section 9-504 of the
UCC.


7

--------------------------------------------------------------------------------





Section 4.10    Termination. (a) When all Secured Obligations shall have been
paid and performed in full and the Lease Agreement shall have expired or
terminated, this Agreement shall terminate, the Pledgee’s Lien and security
interest in the Pledged Collateral shall terminate and, to the extent requested
by the Pledgor, the Pledgee shall forthwith cause to be assigned, transferred
and delivered, against receipt but without any recourse, warranty or
representation whatsoever, any remaining Pledged Collateral and money received
in respect thereof, to or on the order of the Pledgor and to be released. The
Pledgee shall also, at the expense of the Pledgor, forthwith execute and deliver
to the Pledgor upon such termination such Uniform Commercial Code termination
statements and such other documentation as shall be reasonably requested and
prepared by the Pledgor to effect the termination and release of the Liens on
the Pledged Collateral as required by this Section 4.10(a).


(b) Notwithstanding Section 10(a), at such time as the Lease Agreement to which
any Obligor is subject has terminated and provided that such Obligor has
satisfied all of its obligations to Pledgee under the Sale Leaseback Agreements
relating to such Lease Agreement and no Default has occurred and is continuing
with respect thereto, then the security interest and Lien held by Pledgee in
Pledgor’s equity interest in such Obligor, the organizational documents and
governing documents of such Obligor and the proceeds thereof shall terminate
such that the Pledged Collateral shall no longer consist of any of Pledgor’s
interest of any kind in such Obligor. In connection with the foregoing, to the
extent request by Pledgor, the Pledgee shall forthwith cause to be assigned,
transferred and delivered, against receipt but without any recourse, warranty or
representation whatsoever, the foregoing interests and rights and money received
in respect thereof, to or on the order of the Pledgor and to be released. The
Pledgee shall also, at Pledgee’s expense, forthwith execute and deliver to the
Pledgor upon such termination such Uniform Commercial Code termination
statements and such other documentation as shall be reasonably requested by the
Pledgor to effect the termination and release of the Liens as required by this
Section 4.10 (b).
Section 4.11    Further Assurances. The Pledgor agrees that, from time to time
upon the written request of the Pledgee, it will execute and deliver such
further documents and do such other acts and things as the Pledgee may
reasonably request in order fully to effect the purposes of this Agreement.


Section 4.13    Pledge of Pledged Collateral upon Return Option. Notwithstanding
any other term of this Agreement or of the Lease Agreement, if the Lessee shall
elect the Return Option in accordance with Section 15 of the Lease Agreement,
then the Pledgee shall have the option to take assignment of the Pledged
Collateral from the Pledgor effective upon the expiration of the applicable
Initial Term or Renewal Term for the additional consideration of one dollar
($1.00).


SECTION 5.    MISCELLANEOUS.


Section 5.1    Amendments and Waivers. No term, covenant, agreement or condition
of this Agreement may be terminated, amended or compliance therewith waived
(either generally or in a particular instance, retroactively or prospectively)
except by an instrument or instruments in writing executed by each party hereto.


Sectio 5.2    Notices. Unless otherwise expressly specified or permitted by the
terms hereof, all communications and notices provided for herein shall be in
writing, e-mail or by facsimile, and any such notice shall become effective (i)
upon personal delivery thereof, including, without limitation, by overnight mail
or courier service, (ii) in the case of notice by United States mail, certified
or registered, postage prepaid, return receipt requested, upon receipt thereof;
or (iii) in the case of notice by facsimile or e-mail, upon confirmation of
receipt thereof, in each case addressed to each party hereto at its address set
forth below or,


8

--------------------------------------------------------------------------------





in the case of any such party hereto, at such other address as such party may
from time to time designate by written notice to the other parties hereto:


If to Pledgor:


FuelCell Energy Finance, LLC
c/o FuelCell Energy, Inc.
3 Great Pasture Road
Danbury, CT 06810
Attn: Jennifer D. Arasimowicz, Esq.
Vice President and Managing Counsel
Telephone: (203) 825-6070
Facsimile: (203) 825-6069


If to Pledgee:


PNC Energy Capital LLC
995 Dalton Avenue
Cincinnati, OH 45203
Attn: Corporate Counsel
Telephone: (513) 455-2300
Facsimile: (513) 763-1637


Section 5.3    No Waiver. No failure on the part of Pledgee to exercise, and no
course of dealing with respect to, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise by the Pledgee of any right, power or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. The remedies herein are cumulative and are not exclusive of any
remedies provided by Applicable Laws.


Section 5.4    Expenses. The Pledgor agrees to reimburse the Pledgee for all
reasonable costs and expenses incurred by it (including the reasonable fees and
expenses of legal counsel) in connection with (i) any Default under Section 20
of the Lease Agreement and any enforcement or collection proceeding resulting
therefrom, including all manner of participation in or other involvement with
(w) performance by the Pledgee of any obligations of the Pledgor in respect of
the Pledged Collateral that the Pledgor has failed or refused to perform, (x)
bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, or any actual or attempted sale, or any exchange, enforcement,
collection, compromise or settlement in respect of any of the Pledged
Collateral, and for the care of the Pledged Collateral and defending or
asserting rights and claims of the Pledgee in respect thereof, by litigation or
otherwise, including expenses of insurance, (y) judicial or regulatory
proceedings and (z) workout, restructuring or other negotiations or proceedings
(whether or not the workout, restructuring or transaction contemplated thereby
is consummated) and (ii) the enforcement of this Section 5.4, and all such costs
and expenses shall be Secured Obligations entitled to the benefits of the
collateral security provided pursuant to Section 2 hereof.


Section 5.5    Successors and Assigns; Continuing Security Interest. This
Agreement shall be binding upon and shall inure to the benefit of, and shall be
enforceable by, the parties hereto and their respective successors and assigns
as permitted by and in accordance with the terms hereof and of the Lease
Agreement. This Agreement shall create a continuing security interest in the
Pledged Collateral and shall remain in full force and effect until the payment
in full of all Secured Obligations, be binding upon the


9

--------------------------------------------------------------------------------





Pledgor, its successors and assigns, and inure, together with the rights and
remedies of the Pledgee hereunder, to the benefit of the Pledgee and its
successors, transferees and assigns.


Section 5.6    Governing Law; Jurisdiction. This Agreement shall be construed in
accordance with, and governed by, the laws of the State of New York, without
giving effect to conflict of laws principles (other than Section 5-1401 of the
General Obligations Law of the State of New York). Each Party consents to the
non-exclusive jurisdiction of any state or federal court in the State of New
York in New York County over any action or proceeding brought in connection with
this Agreement.


Section 5.7    WAIVER OF JURY TRIAL. PLEDGOR AND PLEDGEE EXPRESSLY WAIVE ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH PLEDGOR AND/OR
PLEDGEE MAY BE PARTIES ARISING OUT OF OR IN ANY WAY PERTAINING TO THIS
AGREEMENT.


Section 5.8    Publicity. Except for statements made or press releases issued
pursuant to the Securities Act of 1933 or the Securities Exchange Act of 1934 or
as otherwise required by law, neither Party shall issue, or permit any of their
respective affiliates to issue, any press release or otherwise make any public
statements with respect to this Agreement or the transactions contemplated
hereby without the prior written consent of the other Party.


Section 5.9    Agents and Attorneys-in-Fact. The Pledgee may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith and with due care.


Section 5.10    Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
Applicable Laws, but if any provision of this Agreement shall be prohibited by
or invalid under Applicable Laws, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.


Section 5.11    Waivers of Rights by the Pledgor. Except as provided herein, in
the Lease Agreement or in the other Lease Documents or under Applicable Laws,
the Pledgor waives demand, notice, protest, notice of acceptance of this
Agreement, notice of obligations made, Pledged Collateral received or delivered
or other action taken in reliance hereon and all other demands and notices of
any description. With respect to both the Secured Obligations and the Pledged
Collateral, the Pledgor assents to any extension or postponement of the time of
payment or any other indulgence, to any substitution, exchange or release of or
failure to perfect or delay in perfecting any security interest in any Pledged
Collateral, to the addition or release of any party or person primarily or
secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Pledgee may deem advisable.


Section 5.12    Duty of the Pledgee. The Pledgee’s sole duty with respect to the
custody, safekeeping and physical preservation of the Pledged Collateral in its
possession, under the UCC or otherwise, shall be to deal with it in the same
manner as the Pledgee deals with similar property for its own account. The
Pledgee shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers, and neither it nor any of its officers,
directors, employees or agents shall be responsible to the Pledgor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct. Except for reasonable care and preservation of any Pledged
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Pledgee shall have no duty as to the collection or protection
of the


10

--------------------------------------------------------------------------------





Pledged Collateral or any income thereon, nor as to the preservation of rights
against prior parties, nor as to the preservation of any rights pertaining
thereto beyond the safe custody thereof.


Section 5.13    Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.


Section 5.14    Headings and Table of Contents. The headings of the Sections of
this Agreement and the table of contents are inserted for purposes of
convenience only and shall not be construed to affect the meaning or
construction of any of the provisions hereof.




11

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
 
 
PNC ENERGY CAPITAL LLC,
 
 
 
 
as the Pledgee
 
 
 
 
 
 
 
 
 
By: /s/ Jennifer Wirth
 
 
 
 
Name: Jennifer Wirth
 
 
 
 
Title: Vice President
 
 



12

--------------------------------------------------------------------------------





 
 
FUELCELL ENERGY FINANCE, LLC
 
 
 
 
as the Pledgor
 
 
 
 
 
 
 
 
 
By: FuelCell Energy, Inc.
 
 
 
 
Its: Sole Member
 
 
 
 
 
 
 
 
 
By: /s/ Michael S. Bishop
 
 
 
 
Name: Michael S. Bishop
 
 
 
 
Title: Senior Vice President, Chief Financial Officer
 
 
 
 
& Secretary
 
 















13

--------------------------------------------------------------------------------









ANNEX 1
LIST OF PERFECTION ACTIONS
Filing of financing statement and continuation statements by the Pledgor in the
office of the Secretary of State of the State of Connecticut and delivery of the
membership certificate evidencing the membership interests pledged to the
Pledgee together with executed transfer powers in connection therewith.










14